department of the treasury internal_revenue_service washington d c date cc intl br wta-n-102202-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel north florida cc ser nfl jax attn michael zima from phyllis e marcus branch chief cc intl br subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer parent individual a individual b dollar_figurec dollar_figured wta-n-102202-98 issue whether taxpayer’s failure_to_file form sec_1042 and sec_1042s and failure to make deposits of withholding_tax was due to reasonable_cause and not to willful neglect conclusion there is insufficient information to determine whether taxpayer’s failure_to_file returns and make deposits was due to reasonable_cause and not to willful neglect facts the facts may be summarized as follows taxpayer is a united_states_corporation the wholly owned subsidiary of parent a swiss corporation taxpayer was engaged in the business of locating real_property procuring european investors to purchase it and then managing the property on behalf of the investors guaranteeing the purchasers a return on their investment and charging a management fee for itself the investors were nonresident_alien individuals individual a taxpayer's president and a director of taxpayer was the corporate officer who primarily dealt with taxpayer's investors individual b a cpa and former tax manager for an insurance_company was the employee in charge of its tax_return preparation function taxpayer's practice was to prepare form sec_1040nr for the investors and send them the returns for their signatures in preparing the investors’ returns taxpayer made elections under sec_871 of the internal_revenue_code for the investors causing the investors’ rental income to be treated as effectively connected with a united_states trade_or_business during its relationship with the investors taxpayer made guaranteed payments to the investors payments to nonresident_aliens were made in and in the respective amounts of dollar_figurec and dollar_figured accordingly payments subject_to percent withholding for tax years and were dollar_figurec and dollar_figured because of business disputes and resulting litigation with the investors taxpayer did not prepare any returns for the investors in and the investors however filed their own returns for those years and did not revoke their sec_871 elections the statute_of_limitations has run on the investors' returns none of the investors filed form sec_4224 with taxpayer for those years or any years nevertheless taxpayer did not withhold any_tax on the payments it paid over to the investors taxpayer did not file form sec_1042 and sec_1042s for and individual a has stated that it was his understanding that taxpayer had no wta-n-102202-98 withholding obligation because the foreign investors had elected to treat their rental income as effectively connected with a united_states trade_or_business and that he relied on the tax professional employed by taxpayer to ensure compliance with tax requirements it is proposed to issue a notice_of_deficiency to taxpayer abating the withholding_tax under sec_1463 of the code but charging the taxpayer with additions to tax under sec_6651 for failure_to_file and sec_6656 for failure to make timely deposit of tax in taxpayer's view penalties and interest should not apply because taxpayer as payor did not violate the provisions of the withholding requirements since taxpayer had made sec_871 elections on behalf of the investors on prior year returns the rental payments made to the investors were deemed effectively connected with a u s trade_or_business and had been reported on their returns for and as such type of income thus the rental payments were not subject_to_withholding under sec_1441 of the code taxpayer asserts that sec_1_1441-4 of the income_tax regulations under which the investors were required to file form sec_4224 with taxpayer in order to receive the rental payments free of withholding is invalid because it adds an additional nonstatutory requirement in that it requires the filing of form_4224 with the withholding_agent taxpayer also asserts that it had good cause for its failure_to_file and make deposit of tax because it relied on the advice of tax professionals law and analysis law duty to withhold sec_1441 of the code generally requires all persons in whatever capacity acting having the control receipt custody disposal or payment of any items of income specified in sec_1441 to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual to deduct and withhold a tax equal to percent thereof sec_1441 of the code specifies that rent is an item_of_income referred to in sec_1441 sec_1441 of the code provides an exception to the general_rule of sec_1441 as follows no deduction or withholding under subsection a shall be required in the case of any item_of_income other than compensation wta-n-102202-98 for personal services which is effectively connected with the conduct_of_a_trade_or_business within the united_states and which is included in the gross_income of the recipient under sec_871 for the taxable_year under sec_871 of the code a nonresident_alien_individual who during the taxable_year derives any income from real_property held_for_the_production_of_income and located within the united_states may elect to treat all such income as income which is effectively connected with a trade_or_business in the united_states in that case the income shall be taxable as provided in subsection b whether or not the individual is engaged in trade_or_business_within_the_united_states the election remains in effect for all subsequent taxable years except that it may be revoked with the consent of the secretary under sec_1_871-10 of the regulations if an election is in effect the income to which the election applies shall be treated for purposes of sec_1_1441-4 as income which is effectively connected with the conduct_of_a_trade_or_business in the united_states by the taxpayer sec_1_1441-4 of the code provides in part no withholding is required under sec_1_1441-1 in the case of any item_of_income if such income is effectively connected with the conduct_of_a_trade_or_business within the united_states by the person entitled to such income and is includible in the person's gross_income under sec_871 for the taxable_year and if the person has filed the statement prescribed by paragraph a of this section in determining whether an item_of_income from sources within the united_states is or is deemed to be effectively connected with the conduct_of_a_trade_or_business within the united_states by the person entitled to the income see sec_871 under sec_1_1441-4 of the regulations in order for the exemption to apply for any taxable_year the person entitled to the income must file with the withholding_agent a statement in duplicate that the income described in the statement is or is expected to be effectively connected with the conduct_of_a_trade_or_business within the united_states and that such income is includible in his gross_income for the taxable_year this statement must be filed with the withholding_agent for each taxable_year of the person entitled to the income and before payment of the income in respect of which it applies the statement may be made on a properly executed form_4224 the withholding_agent is required to attach the statement to form_1042s filed for the calendar_year in which payment is made wta-n-102202-98 in 94_tc_384 the tax_court held that because the petitioner failed to meet the requirements of sec_1 a of the regulations in that no form_4224 was filed the petitioner was not excepted from its duty to withhold tax on interest_paid to a nonresident_alien the court did not reach the merits of whether the nonresident alien's income was effectively connected with a united_states trade_or_business for purposes of sec_1441 the petitioner in la jolla did not challenge the validity of the regulation see also housden v commissioner t c memo validity of regulation courts defer to regulations promulgated by the secretary the degree of such judicial deference depends upon whether the regulation is a legislative or interpretative_regulation there is no specific directive to the secretary to promulgate regulations which execute sec_1441 of the code therefore sec_1_1441-4 is an interpretative_regulation rowan cos v united_states 452_us_237 an interpretative_regulation must be upheld if it implements the congressional mandate in some reasonable manner 440_us_472 quoting 411_us_546 in determining whether an interpretative_regulation implements the congressional mandate in some reasonable manner the court must examine whether it harmonizes with the plain language of the statute its origin and its purpose national muffler dealers association supra pincite such a regulation cannot be declared invalid unless it is unreasonable and plainly inconsistent with the revenue statutes 333_us_496 recently the supreme court has further clarified the test for determining the validity of an interpretative_regulation first the court inquires whether the intent of congress is clear as to the precise question at issue nations bank v variable_annuity life_insurance co 513_us_810 citing 467_us_837 if so that is the end of the matter id but if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute id at if the administrator’s reading fills a gap or defines a term in a way that is reasonable in light of the legislature’s revealed design the court would give the administrator’s judgment controlling weight id at the supreme court has acknowledged that the choice among reasonable interpretations is for the commissioner not the courts national muffler dealers association supra pincite wta-n-102202-98 sec_1441 of the code was enacted by sec_103 of the foreign investors tax act of p l the senate_finance_committee report contains the following under the new provision withholding is not required on payments to nonresident_alien individuals with respect to any item_of_income other than compensation_for services which is effectively connected with the conduct_of_a_trade_or_business within the united_states it is the understanding of your committee that the person required to withhold will be relieved of any liability for failure to withhold if the failure was in reliance upon information as to whether or not the income was effectively connected furnished in accordance with regulations to be issued by the person entitled to the receipt of the income s rep no 89th cong 2d sess pincite penalties sec_1463 of the code provides that if a withholding_agent fails to deduct and withhold tax as required and thereafter the tax against which such tax may be credited is paid then the tax shall not be collected from the withholding_agent but in no case shall this section relieve such person from liability for interest or any penalties or additions to the tax otherwise applicable in respect of such failure to deduct and withhold sec_6651 of the code imposes a penalty for failure_to_file an income_tax return unless it is shown that such failure is due to reasonable_cause and not to willful neglect form_1042 is an income_tax return northern indiana public service co v commissioner 101_tc_656 sec_6656 imposes a penalty for failure to make deposit of tax with the same exception for reasonable_cause sec_301_6651-1 of the regulations states that i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause the responsibility to file returns and pay tax rests upon the taxpayer and cannot be delegated the taxpayer must bear the consequences of any negligent errors committed by its agent logan lumber co v commissioner 356_f2d_846 5th cir there is an exception to this rule when the taxpayer selects a competent tax advisor and supplies him with all relevant information it is consistent with ordinary business care and prudence to rely upon his judgment 469_us_241 in ellwest stereo theatres of memphis inc v commissioner t c memo the court held that in order to qualify for this exception the taxpayer must demonstrate that its tax advisor or return preparer had sufficient expertise to justify reliance citations omitted the taxpayer provided necessary and accurate information citations omitted and the taxpayer actually relied in good_faith on the tax advisor's or return preparer's judgment citations omitted reliance on an in-house tax advisor is treated as equivalent to reliance on an independent tax advisor 349_fsupp_188 w d va the tax_court has held that a taxpayer that had not obtained form_4224 with respect to effectively_connected_income and had not filed returns or withheld tax in reliance on the erroneous advice of his tax advisor had reasonable_cause for his failure_to_file returns and make deposits housden supra see also 69_tc_966 analysi sec_1 application of sec_1_1441-4 during and taxpayer collected and paid over rents to nonresident_aliens since rent is an item_of_income specified in sec_1441 of the code taxpayer had a duty to deduct and withhold the percent tax under sec_1441 unless the exception under sec_1441 applied in order for the exception under sec_1441 of the code to apply the investors must have had income effectively connected with the conduct of a united_states trade_or_business that was includible in their gross_income and to have filed form sec_4224 or equivalent statements to that effect with the withholding_agent sec_1_1441-4 assuming valid elections under sec_871 of the code were made sec_1_871-10 of the regulations provides that the rental income would be treated as effectively_connected_income for purposes of sec_1_1441-4 and thus sec_1441 therefore if the investors had filed form sec_4224 with taxpayer for and it would be clear that taxpayer would not have been required to withhold on the rental payments form sec_4224 were never filed with taxpayer for and the investors however had previously made elections under sec_871 because taxpayer previously had prepared and filed the investors tax returns for years prior to and it knew the elections had been made since taxpayer never received form sec_4224 from the nonresident_aliens as required by sec_1_1441-4 of the regulations the exception under sec_1441 does not literally apply and taxpayer was wta-n-102202-98 required to withhold the percent tax under la jolla and housden the analysis goes no further the analysis does not reach the question of whether the income was in fact effectively connected or the question of the withholding agent's knowledge or lack of knowledge of this fact because taxpayer was not in receipt of form sec_4224 from the investors making the claim that their rental income is effectively connected validity of regulation taxpayer asserts that sec_1_1441-4 of the regulations under which the investors were required to file form sec_4224 with taxpayer in order to receive the rental payments free of withholding is invalid because it adds an additional nonstatutory requirement in that it requires the filing of form_4224 with the withholding_agent it is district counsel’s position that sec_1_1441-4 of the regulations is a valid exercise of the authority to issue interpretive regulations we agree that the regulation is valid the procedures set forth in sec_1_1441-4 of the regulations are not unauthorized simply because they are not also set forth in sec_1441 of the code the senate_finance_committee report specifically authorizes regulations setting forth procedures for the furnishing of information by the nonresident_alien to the withholding_agent as stated in the report congress intended that a withholding_agent might pay over income to a nonresident_alien without withholding in reliance on information furnished by the nonresident_alien that the income is effectively connected the procedures set forth in sec_1_1441-4 are a simple and practical way to implement congress’ intention as to how the statute should work on form_4224 a nonresident_alien simply makes the claim that the identified income is or is expected to be effectively connected with the conduct_of_a_trade_or_business within the united_states in requiring that form_4224 be filed with the withholding_agent so that the withholding_agent may pay over and the nonresident_alien may receive the identified income free of withholding the regulation does not impose an unreasonable burden on either of them 1for prior years in which taxpayer prepared the investors’ tax returns including making the sec_871 election this analysis leads to an incongruous result in these circumstances to require investors to file form sec_4224 would be superfluous since taxpayer itself had made the sec_871 elections treating the rental income as effectively connected on behalf of the investors in preparing the investors’ tax returns wta-n-102202-98 in summary the legislative_history contemplates that regulations would be issued governing the manner in which information would be furnished to the withholding_agent upon which the withholding_agent could rely to release payment without withholding_tax sec_1_1441-4 prescribes a reasonable method to accomplish this thus sec_1_1441-4 is valid imposition of penalties taxpayer remains liable for interest and penalties on the tax that taxpayer failed to withhold the penalties include the additions to tax under sec_6651 for failure_to_file a return and under sec_6656 for failure to make deposit of tax unless the failures were due to reasonable_cause and not to willful neglect the facts relevant to determining whether taxpayer exercised ordinary business care and prudence in reliance on its tax advisor have not been fully developed the relevant known facts are as follows individual b who was in charge of tax preparation was a cpa and had worked as a tax manager at an insurance_company it needs to be determined that individual b had sufficient expertise to justify taxpayer’s reliance and that individual b was aware of all relevant information therefore additional information requested should include the tax information provided to the investors for and who provided the information and when that information was provided also you need to verify that individual b had previously prepared all of the returns for the investors up until and that individual b was aware that sec_871 elections had been made by the investors individual a has stated his understanding that the sec_1441 exception was applicable and his reliance on the tax professionals employed by taxpayer because individuals a’s statement suggests more than one tax professional was used as an advisor you need to determine whether individual a is claiming that he relied on more than individual b if so you need to ascertain who those persons were and their relationship s to taxpayer this statement does suggest however that taxpayer was aware of the tax issue and that he had relied in good_faith on his tax advisor’s judgment the facts developed so far do not permit the inference that taxpayer in relying on his tax advisor’s judgment was negligent or that he willfully disregarded the law case development hazards and other considerations we disagree with your proposed approval of the issuance of the notice_of_deficiency we agree that sec_1_1441-4 of the regulations is a valid exercise of the commissioner’s authority and applicable to taxpayer thus absent the filing of the form sec_4224 taxpayer was required to withhold tax on the rental payments made to investors wta-n-102202-98 if you have any further questions please call carl cooper at s phyllis e marcus phyllis e marcus chief branch office of the associate chief_counsel international
